Citation Nr: 1206940	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-10 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for a right knee disorder.  

2.  Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for a left knee disorder.  

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to June 1974.

This matter is on appeal from a July 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issues of entitlement to service connection for a left knee and right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed February 2003 decision, service connection was denied for left knee and right knee disorders on the basis that there was no current diagnosed disorder in either knee; this is the last final denial of this claim.  

2.  Evidence received since the February 2003 decision raises a reasonable possibility of substantiating the claim of service connection for both a left and right knee disorder.


CONCLUSIONS OF LAW

1. The February 2003 rating decision that denied reopening the claim for service connection for a left and right knee disorder is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(b) (2011).

2. The evidence received subsequent to the February 2003 rating decision is new and material and the claims are reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2011).

Since the Board is reopening the claim for a bilateral knee disorder on the basis of new and material evidence, there is no need to discuss whether the Veteran has received sufficient notice insofar as the specific reasons for the prior final denial because even if he has not, this is inconsequential and at most harmless error.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 392-94   (1993).


Unfortunately, the AMC must still fulfill other aspects of the duties to notify and assist with respect to the claims for service connection for a left and right knee disorder.  This is the reason the Board is remanding the underlying claim for entitlement to service connection for a left and right knee disorder, rather than immediately readjudicating it de novo on the merits.
					
New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The Veteran is claiming entitlement to service connection for a bilateral knee disorder.  The RO previously denied these claims in a February 2003 decision on the basis that a current disorder was not shown in either knee.  He did not appeal this decision, nor did he submit any additional evidence within a year of that decision, and it became final one year later.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  

In April 2007, the Veteran again filed a new claim seeking entitlement to service connection for a bilateral knee disorder.  In a July 2007 decision, the RO again denied the claim on the basis that evidence of a current disorder in either knee has not been shown.  However, in a February 2008 statement of the case, the RO determined that new and material evidence since the July 2007 decision had been submitted and reopened the claim. 

Based on the evidence of record submitted since the last final denial of the claim, the Board agrees that the knee disorder claims should be reopened.  Specifically, the Veteran underwent a VA examination in December 2007 where he was diagnosed with mild osteoarthritis and tendonitis in both knees.  Radiographic imaging of the knees in June 2007 also indicated moderate narrowing of the patellofemoral joint space in the right knee and calcification in the left knee medial joint space.  

This evidence is "new," in that it has not been previously considered by the RO.  Moreover, as the original basis of the RO's denial of the claim was the absence of a diagnosed disorder in either knee, is it "material," as it establishes a current disorder in both knees.  Thus, such evidence and information raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a bilateral knee disorder.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Consequently, in this case, the Board finds that evidence submitted by the Veteran since the last final denial of the claim is new and material under 38 C.F.R. § 3.156(a).  Thus, the Veteran's claims are reopened.  






ORDER

New and material evidence to reopen the claim of service connection for a right knee disorder has been submitted; to this extent, the appeal is granted and the claim reopened.

New and material evidence to reopen the claim of service connection for a left knee disorder has been submitted; to this extent, the appeal is granted and the claim reopened.


REMAND

Regarding the Veteran's claims of entitlement to service connection for a left and right knee disorder, additional clarification is required.  

Specifically, after the Veteran underwent a VA examination in December 2007, the VA examiner noted that the Veteran "reported painful joints with sports injury prior to enlistment" during his entrance physical examination.  The examiner further opined that the Veteran's knee complaints were not related to active duty, as he "clearly had knee problems before he entered the military and continues to suffer from likely a similar sort of knee problem to this day."  

However, the examiner appears to have operated on the presumption that the Veteran had a disorder in both knees prior to active duty service.  Such is not necessarily the case.  It is true that the Veteran provided a history at enlistment of having a right knee injury prior to service.  However, that does not in and of itself establish the presence of a knee disorder at enlistment.  

Contrary to the VA examiner's discussion, a veteran is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Here, since no left and/or right knee disorder was noted during his June 1972 entrance examination, VA must presume that there was no preexisting disorder unless there is clear and unmistakable evidence that a left knee disorder existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).  The opinion addressing this question is insufficient.   While it is true that he stated in June 1973 that he injured both knees as a child, statements made relating to the origin of a disease or injury that are against a veteran's own interest are "of no force and effect" if the other evidence does not establish this fact.  See 38 C.F.R. § 3.304(b)(3).  Thus, the Veteran's statement is insufficient to rebut the presumption.  

Therefore, a revised opinion by a VA examiner is necessary with this presumption in mind.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outpatient treatment records that may be available from the VA Medical Center in Memphis, Tennessee, since September 2007.  

If the Veteran has received any non-VA treatment for a left knee disability since service, and the records from such treatment have not been associated in the claims file, the RO/AMC should then attempt to acquire these records after obtaining the Veteran's authorization.  Any negative responses should be properly annotated into the record.

2.  Following receipt of the foregoing records, seek an addendum opinion from the February 2008 VA examiner to determine the nature and etiology of his left and right knee disabilities.  The claims folder must be made available to the examiner in conjunction with the examination.

The VA examiner should address the following: 

(a) Identify all current disabilities of the left knee and right knee. 

(b) For all identified disabilities of the left knee is it undebatable (clear and unmistakable evidence) that the condition(s) existed prior to the Veteran's active service?

(c)  For all identified disabilities of the right knee is it undebatable (clear and unmistakable evidence) that the condition(s) existed prior to the Veteran's active service?

(d) If it is determined that it is undebatable that a left knee disability had its onset prior to active service, to include being a congenital defect, is it also undebatable that such disability was NOT aggravated beyond its normal progression during his active duty service?

(e) If it is determined that it is undebatable that a right knee disability had its onset prior to active service, to include being a congenital defect, is it also undebatable that such disability was NOT aggravated beyond its normal progression during his active duty service?

The examiner should be advised that temporary or intermittent flare-ups of a pre-service condition, without evidence of worsening of the underlying condition, are not sufficient to be considered aggravation. 

(f) If it is determined that the Veteran's left and/or right knee disability did not clearly and unmistakably preexist his active service, state where it is at least as likely as not (that is, a probability of 50 percent or greater) that the identified left and/or right knee disability had its onset in service is otherwise etiologically related to his active service. 

If the February 2008 VA examiner is not available and the Veteran is scheduled for another examination, X-rays and range of motion testing should be conducted.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  After completion of the foregoing, readjudicate the claim on appeal while giving full consideration to the requirements of 38 U.S.C.A. § 1111.  If any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


